                          UNITED STATES OF AMERICA
                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION




UNITED STATES OF AMERICA,

                    Plaintiff,                  Case No. 2:18-cr-45


v.                                              HON. PAUL L. MALONEY

Damien Edward Desjardins-Racine,

                Defendant.
____________________________________/


                          REPORT AND RECOMMENDATION
                            AND ORDER OF DETENTION

             Pursuant to W.D. MICH. L.CR.R. 11.1, I conducted a plea hearing in the

captioned case on April 22, 2019, after receiving the written consent of defendant and

all counsel. At the hearing, defendant Damien Edward Desjardins-Racine entered a

plea of guilty to Count 1, charging defendant with Possession with Intent to Distribute 5

grams or more of Methamphetamine in violation of 21:841(a)(1), 21:841(b)(1)(B)(viii), in

exchange for the undertakings made by the government in the written plea agreement.

On the basis of the record made at the hearing, I find that defendant is fully capable and

competent to enter an informed plea; that the plea is made knowingly and with full

understanding of each of the rights waived by defendant; that it is made voluntarily and

free from any force, threats, or promises, apart from the promises in the plea agree-
ment; that the defendant understands the nature of the charge and penalties provided

by law; and that the plea has a sufficient basis in fact.

                  I therefore recommend that defendant's plea of guilty to Count 1 be

accepted, that the court adjudicate defendant guilty, and that the written plea agreement

be considered for acceptance at the time of sentencing. Acceptance of the plea,

adjudication of guilt, acceptance of the plea agreement, determination of defendant's

status pending sentencing, and imposition of sentence are specifically reserved for the

district judge.

       IT IS ORDERED that pursuant to 18 U.S.C. § 3143, Defendant is ordered into

custody pending further proceedings.


Date: April 22, 2019                                 __/s/ Timothy P. Greeley______
                                                     TIMOTHY P. GREELEY
                                                     United States Magistrate Judge



                                    NOTICE TO PARTIES

              You have the right to de novo review of the foregoing findings by the district
judge. Any application for review must be in writing, must specify the portions of the findings
or proceedings objected to, and must be filed and served no later than fourteen days after the plea
hearing. See W.D. MICH. L.CR.R. 11.1(d).
